Title: To Thomas Jefferson from Fenwick, Mason & Company, 16 May 1793
From: Fenwick, Mason & Company
To: Jefferson, Thomas



Sir
Bordeaux 16 May 1793.

Herewith you will receive an Invoice of 14 cases wine you ordered last winter but no opportunity offering for either Richmond or Philadelphia we profit of the present and send them to the care of Mr. Archibald Campbell merchant in Baltimore who will give them what direction you desire. If you have retired from public business, he will forward them on without further directions to Richmond to the care of Mr. Henry Heith (Brown of the House of Donnald & Burton we presume  must have experienced the same fate of that House). We therefore have drawn on you for the amount and balance of your former account as ⅌ note within, payable in Philadelphia or Richmond, instead of Donnald & Burton as you desired—which hope will be agreeable and the note of the amount found right.
We had this wine bottled in the strongest bottles to be had here—and we hope the quality will correspond with what you described—it is of the vintage of 1788 and such as cost formerly about 600₶ ⅌ Ton and such as was used in the best french Houses for vin ordinaire—the price it now costs you here is, bottle included, 20₶ effective ⅌ bottle, the freight is extreemly high on account of the war and the advantageous neutrality of the Americans. We have the honor to be Sir your most obedient Servts.

fenwick mason & Co.

